On June 18, 1981 the court entered judgment for plaintiff in the amounts: $8,676,703.86, plus interest thereon of $4,505,236.28 through and including June 1, 1981, and also $1,482.36337 a day as interest on the principal amount after June 1, 1981 until the judgment is paid; also the further amount of $12,567,798. Counts I and II of the petition are dismissed with prejudice, and Count III of the petition is dismissed without prejudice to the reassertion by plaintiff of the claims therein stated with respect to helium *922delivered by plaintiff to the United States before 8 a.m. April 4,1973, and otherwise with prejudice.